Title: Articles of Capitulation between Washington and Cornwallis, 19 October 1781
From: Washington, George,Cornwallis, Charles
To: 


                  
                      19 October 1781
                  
                  Articles of Capitulation settled between His Excellency General Washington Commander in Chief of the combined Forces of America and France—His Excellency the Count de Rochambeau Lieutenant General of the Armies of the King of France—Great Cross of the Royal and Military Order of St Louis commanding the Auxiliary Troops of his Most Christian Majesty in America and His Excellency the Count de Grasse Lieutenant General of the Naval Armies of His Most Christian Majesty, Commander of the order of St Louis, Commanding in Chief the Naval Army of France in the Chesapeak—on the one part And His Excellency the Right Honble Earl Cornwallis Lt General of His Britannick Majesty’s forces, Commanding the Garrisons of York & Gloucester & Thomas Symonds Esqr. Commanding His Britannick Majesty’s Naval forces in York River in Virginia, on the other part.
                  Article 1st    The Garrisons of York and Gloucester including the Officers and Seamen of his Britannic Majesty’s Ships as well as other Mariners to surrender themselves prisoners of War to the combined forces of America and France.  The Land Troops to remain prisoners to the United States.  The Navy to the Naval Army of His Most Christian Majesty.
                  
                     Article 1st answer  Granted.
                  Article 2d    The Artillery, Arms, Accouterments, Military Chest, and public Stores of every denomination shall be delivered unimpaired to the Heads of Departments appointed to receive them.
                  
                     Article 2d answer  Granted.
                  Article 3d    At 12 O’Clock this day  the two Redoubts on the left Flank of York to be delivered—the one to a detachment of American Infantry—the other to a detachment of French Grenadiers—The Garrison of York will march out to a place to be appointed in front of the posts at 2 OClock precisely with shouldered Arms—Colours cased and Drums beating a British or German march.  They are then to ground their Arms, and return to their encampment where they will remain untill they are dispatched to the places of their destination.  Two Works on the Gloucester side will be delivered at one OClock to detachments of French and American Troops appointed to possess them.  The Garrison will march out at three OClock in the Afternoon—The Cavalry with their swords drawn—Trumpets sounding—And the Infantry in the manner prescribed for the Garrison of York.  They are likewise to return to their encampment untill they can be finally marched off.
                  
                     Article 3d answer  Granted.
                  Article 4th    Officers are to retain their Side Arms Both Officers and Soldiers to keep their private property of every kind, and no part of their Baggage or papers to be at any time subject to search or inspection.  The Baggage and papers of Officers and Soldiers taken during the Seige to be likewise preserved for them.
                  It is understood that any property obviously belonging to the inhabitants of these States, in the possession of the Garrison, shall be subject to be reclaimed.
                  
                     Article 4th answer  Granted.
                  Article 5th    The Soldiers to be kept in Virginia, Maryland or Pennsylvania, and as much by Regiments as possible, and supplied with the same Rations of provision as are allowed to Soldiers in the service of America; A Field Officer from each Nation, to wit British—Anspach and Hessian, and other Officers on parole, in the proportion of one to fifty Men, to be allowed to reside near their respective Regiments, to visit them frequently and be witnesses of their treatment—And that these Officers may receive and deliver Cloathing and other necessaries for them, for which Passports are to be granted when applied for.
                  Article 5th
                     answer  Granted.
                  Article 6th    The General–Staff and other Officers not employed as mentioned in the above Articles, and who chuse it, to be permitted to go on parole to Europe, to New York, or to any other American maritime posts at present in the possession of the British Forces at their own option, and proper Vessels to be granted by the Count de Grasse to carry them under Flags of Truce to New York within ten days from this date, if possible, and they to reside in a district to be agreed upon hereafter until they embark.  The Officers of the civil departments of the Army and Navy to be included in this Article.  Passports to go by land to be granted to them to whom Vessels cannot be furnished.
                  Article 6th
                     answer  Granted.
                  Article 7th    Officers to be allowed to keep Soldiers as servants according to the common practice of the service.  Servants not Soldiers are not to be considered as prisoners, and are to be allowed to attend their Masters.
                  Article 7th
                     answer  Granted.
                  Article 8th    The Bonetta Sloop of War to be equipped and navigated by its present Captain and Crew, and left intirely at the disposal of Ld Cornwallis from the hour that the capitulation is signed, to receive an Aide de Camp to carry dispatches to Sir Henry Clinton—and such Soldiers as he may think proper to send to New York to be permitted to sail without examination when his dispatches are ready.  His Lordship engaging on his part that the Ship shall be delivered to the order of the Count de Grasse, if she escapes the dangers of the Seas—That she shall not carry off any public Stores—Any part of the Crew that may be deficient on her return, and the soldiers passengers to be accounted for on her delivery.
                  Article 8th
                     answer  Granted.
                  Article 9th    The traders are to preserve their property and to be allowed three Months to dispose of or remove them—and those traders are not to be considered as prisoners of War.
                  
                     Article 9th answer  The Traders will be allowed to dispose of their effects, The Allied Army having the right of pre–emption.  The Traders to be considered as prisoners of War upon parole.
                  Article 10th    Natives or Inhabitants of different parts of this Country at present in York or Gloucester are not to be punished on account of having joined the British Army.
                  
                     Article 10th answer  This Article cannot be assented to, being altogether of civil Resort.
                  Article 11th    proper Hospitals to be furnished for the sick and wounded.  They are to be attended by their own Surgeons on parole, and they are to be furnished with Medicines and Stores from the American Hospitals.
                  
                     Article 11th answer  The Hospital Stores now in York and Gloucester shall be delivered for the use of the British sick & wounded. passports will be granted for procuring them further supplies from New York as occasion may require: And proper Hospitals will be furnished for the reception of the sick and wounded of the two Garrisons.
                  Article 12th    Waggons to be furnished to carry the Baggage of the Officers attending the Soldiers and to Surgeons when travelling on account of the sick—attending the Hospitals at public expence.
                  
                     Article 12th answer  They will be furnished if possible.
                  Article 13th    The Shipping and Boats in the two Harbors with all their Stores—Guns—Tackling and Apparel shall be delivered up in their present State to an Officer of the Navy appointed to take possession of them—previously unloading the private property, part of which had been on Board for security during the Seige.
                  
                     Article 13th answer  Granted.
                  Article 14th    No Article of the Capitulation to be infringed on pretext of reprisal, and if there be any doubtful expressions in it, they are to be interpreted according to the common meaning and acceptation of the Words.
                  
                     Article 14th answer  Granted.
                  Done in the Trenches before York October 19th 1781.
                  
                  
                                       
                            Go: Washington
                            
                        Cornwallis 
                  le cte de rochambeauThos Symonds:le cte de barras en mon nom et celui du cte de grasse